OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
At defendant’s trial, it was discovered that a prosecution witness — a privately employed security guard — had made a report to his employer regarding the incident for which defendant was being prosecuted. Defendant claims that the People’s failure to discover and preserve the statement constitutes a Rosario violation (see, CPL 240.45 [1] [a]; People v Rosario, 9 NY2d 286). The lower courts found, however, with sufficient support in the record, that the People did not know of the statement’s existence or contents, and that the document was never in the People’s possession or control. Under these circumstances, the statement produced by the witness solely for his private employer was not Rosario material (see, People v Reedy, 70 NY2d 826, 827).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.